Judgment unanimously affirmed. Memorandum: By his plea of guilty, defendant forfeited his right to appellate review of the sufficiency of the evidence before the Grand Jury (see, People v Ferrara, 99 AD2d 257, 259; People v Grant, 92 AD2d 985; People v Cleveland, 81 AD2d 944; People v Ali, 79 AD2d 974; People v Topping, 74 AD2d 703, 704; People v Clark, 65 AD2d 884). (Appeal from judgment of Livingston County Court, Cicoria, J. —escape, second degree.) Present—Denman, J. P., Boomer, Pine, Davis and Lowery, JJ.